Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154552(79)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 154552
  v                                                                 COA: 325313
                                                                    Saginaw CC: 14-039760-FC
  JOHN HENRY GRANDERSON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file an
  application in excess of the page limitation is GRANTED. The 71-page application
  submitted on October 11, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 18, 2016
                                                                               Clerk